Citation Nr: 0209930	
Decision Date: 08/15/02    Archive Date: 08/21/02

DOCKET NO.  94-00 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUES

1.  Evaluation of post-operative fusion at C5-6 with 
arthritis and bilateral carpal tunnel syndrome, evaluated as 
40 percent disabling from May 19, 1990.

2.  Whether an evaluation higher than 20 percent is warranted 
for degenerative arthritis of the lumbar spine from May 19, 
1990, to October 7, 1993.

3.  Whether an evaluation higher than 40 percent is warranted 
for degenerative arthritis of the lumbar spine with left L2-4 
radiculopathy from October 7, 1993.


REPRESENTATION

Appellant represented by:	Maryland Veterans' Commission



ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from January 1984 to 
May 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1990 rating decision by the 
RO that granted a claim of entitlement to service connection 
for post-operative fusion at C5-6 and assigned a 20 percent 
evaluation under 38 C.F.R. § 4.71a (Diagnostic Code 5293), 
effective from the day following the veteran's separation 
from service-May 19, 1990.  The RO also granted service 
connection for degenerative arthritis of the lumbar spine and 
assigned a 10 percent evaluation under 38 C.F.R. § 4.71a 
(Diagnostic Code 5010-5295), effective May 19, 1990.  By 
rating action of February 1992, the RO increased the 
evaluation for post-operative fusion C5-6 from 20 to 40 
percent, and the evaluation for degenerative arthritis of the 
lumbar spine from 10 to 20 percent, both effective from April 
10, 1991.  By rating action of March 1992, the RO determined 
that there was clear and unmistakable error in the 
February 1992 rating decision in that both evaluations should 
have been made effective from May 19, 1990.  In June 1998, 
the RO re-characterized the low back disability to include 
left L2-4 radiculopathy, and increased the rating from 20 to 
40 percent under 38 C.F.R. § 4.71a (Diagnostic Code 5010-
5293), effective from October 7, 1993.  The RO also re-
characterized the neck disability to include arthritis and 
bilateral carpal tunnel syndrome.  In March 1997 and 
March 1999, the Board remanded the case for additional 
development.

In March 2000, the Board denied the veteran's claims for an 
evaluation higher than 40 percent from May 19, 1990, for 
post-operative fusion C5-6 with arthritis and bilateral 
carpal tunnel syndrome, an evaluation higher than 20 percent 
from May 19, 1990, to October 7, 1993 for degenerative 
arthritis of the lumbar spine, and an evaluation higher than 
40 percent from October 7, 1993, for degenerative arthritis 
of the lumbar spine with left L2-4 radiculopathy.  
Subsequently, in May 2000, the veteran filed a motion for 
reconsideration, which the Board denied in June 2000.  
Thereafter, the veteran filed an appeal to the United States 
Court of Appeals for Veterans Claims (Court).  In March 2001, 
VA General Counsel filed an unopposed motion to vacate the 
Board's March 2000 decision.  By an order dated in 
March 2001, the Court granted the unopposed motion, vacated 
the Board's March 2000 decision, and remanded the case to the 
Board for re-adjudication.  Thereafter, in September 2001, 
the Board remanded the case for additional development.

The Board notes that the Court has held that an appeal from 
an original award does not raise the question of entitlement 
to an increased rating, but instead is an appeal of an 
original rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Consequently, the Board has characterized the rating issues 
on appeal as claims for higher evaluations of original 
awards.  (As noted above, the rating for the service-
connected back disability was increased during the pendency 
of this appeal, which resulted in a "staged" rating:  20 
percent from May 19, 1990, and 40 percent from October 7, 
1993.  Fenderson, supra.  Therefore, consideration of the low 
back claim must now include consideration of whether an 
evaluation higher than 20 percent is warranted from May 19, 
1990 to October 7, 1993, and whether an evaluation higher 
than 40 percent is warranted from October 7, 1993.  Id.)


FINDINGS OF FACT

1.  Post-operative fusion at C5-6 with arthritis and 
bilateral carpal tunnel syndrome are manifested by moderate 
limitation of cervical motion with pain and narrowing of 
joint space; pronounced disc syndrome that persists with only 
intermittent relief, or more than moderate incomplete 
paralysis is not shown.

2.  Degenerative arthritis of the lumbar spine, from May 19, 
1990, to October 7, 1993, was manifested by functional 
impairment that equated to severe limitation of motion with 
pain; pronounced disc syndrome that persists with only 
intermittent relief or functional impairment that equates to 
pronounced disc syndrome is not shown.

3.  Degenerative arthritis of the lumbar spine with left L2-4 
radiculopathy, from October 7, 1993, is manifested by 
narrowing of joint space, moderate limitation of motion with 
pain, and left radiculopathy; pronounced disc syndrome that 
persists with only intermittent relief or functional 
impairment that equates to pronounced disc syndrome is not 
shown.


CONCLUSIONS OF LAW

1.  An evaluation higher than 40 percent from May 19, 1990, 
for post-operative fusion C5-6 with arthritis and bilateral 
carpal tunnel syndrome is not warranted.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.27, 4.40, 4.45, 
4.71a (Diagnostic Code 5293), 4.124a (Diagnostic Code 8515) 
(2001).

2.  A 40 percent evaluation from May 19, 1990, to October 7, 
1993, for degenerative arthritis of the lumbar spine is 
warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 
4.27, 4.40, 4.45, 4.71a (Diagnostic Codes 5003, 5010, 5292) 
(2001).

3.  An evaluation higher than 40 percent from October 7, 
1993, for degenerative arthritis of the lumbar spine with 
left L2-4 radiculopathy is not warranted.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.27, 4.40, 4.45, 
4.71a (Diagnostic Code 5293) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that disability evaluations are 
determined by the application of a schedule of ratings, which 
is in turn based on the average impairment of earning 
capacity caused by a given disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2001).  Each service-connected disability is 
rated on the basis of specific criteria identified by 
Diagnostic Codes.  38 C.F.R. § 4.27 (2001).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2001).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2001).  Furthermore, in cases 
where the original rating assigned is appealed, consideration 
must be given to whether the veteran deserves a higher rating 
at any point during the pendency of the claim.  Fenderson, 
supra.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that criteria which provide a rating on the basis of loss of 
range of motion require consideration of 38 C.F.R. §§ 4.40 
and 4.45 (regulations pertaining to functional loss of the 
joints due to pain, etc.).  Therefore, to the extent 
possible, the degree of additional debility caused by 
functional losses, such as pain, weakened movement, excess 
fatigability, or incoordination, should be noted in terms 
consistent with applicable rating criteria.  DeLuca, supra.

Cervical Spine

The veteran's service-connected post-operative fusion C5-6 
with arthritis and bilateral carpal tunnel syndrome has been 
evaluated as 40 percent disabling under 38 C.F.R. § 4.71a 
(Diagnostic Code 5293) (2001) from May 19, 1990.  

Under Diagnostic Code 5293 (intervertebral disc syndrome), a 
40 percent rating is assigned for severe, recurring attacks 
with intermittent relief.  Diagnostic Code 5293.  A 60 
percent rating is assigned for pronounced disability with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of the diseased disc, little intermittent relief.  Id.

Initially, the Board notes that the maximum schedular award 
assignable under Diagnostic Code 5290 (limitation of cervical 
motion) is 30 percent, and under Diagnostic Code 5287 
(ankylosis of the cervical spine) is 40 percent.  Hence, no 
greater benefits can flow to the veteran under either of 
these Codes.  

Despite the veteran's contentions to the contrary, a review 
of the record indicates that an evaluation higher than 40 
percent, from May 19, 1990, is not warranted under Code 5293.  
When examined by VA in August 1990, the veteran had full 
range of motion in the cervical spine and no spasticity of 
the paravertebral muscles.  When examined by VA in October 
1991, he had a well-healed, nontender anterior fusion scar on 
the left anterior neck area which measured about three 
inches.  A private October 1991 magnetic resonance imaging 
(MRI) of the cervical spine showed changes consistent with 
previous fusion of the 5th and 6th cervical vertebrae.  When 
examined by VA in December 1991, the veteran essentially had 
full range of motion with pain and tenderness over the 
posterior cervical spine.  X-rays revealed fusion of C5-C6.

Private treatment reports show that in, August 1993, range of 
motion of the cervical spine revealed extension was 1/4 of 
normal range, which caused localized pain in the cervical 
spine, and which brought on immediate numbness of the upper 
extremities and hands.  Forward flexion was half of normal 
range causing pain in the cervical spine, which brought on 
numbness in both upper extremities.  Bilateral rotation was 
80 degrees reproduced some localized low back pain.  Side 
flexion was half of normal range which caused a pulling and 
stretching discomfort on the contra-lateral side.

When examined by VA in July 1996, it was noted that the 
veteran had been working as a federal correction officer 
since March 1992.  Examination revealed moderate restriction 
of range of motion particularly in the extension and forward 
flexion.  Cervical compression test was negative.  Sensory 
examination was intact to vibratory sense, pinprick, and 
light touch.  There was a well-healed scar on the left neck, 
evidence of left anterior cervical fusion.  The impressions 
included post-traumatic and post-surgical cervical 
spondylosis that may explain neck pain and numbness of both 
upper extremities.  A December 1996 VA MRI of the cervical 
spine revealed fusion at C5-6 and moderate foraminal 
narrowing on the right at C6 without other abnormality.  

When examined by VA in July 1997, examination of the cervical 
spine revealed no muscle spasms with full range of motion, 
including on rotation.  A transverse scar was noted on the 
left anterior aspect of the neck but was hardly visible.  X-
rays revealed excellent fusion of C5-6, with no narrowing of 
the disk space above or below, or degenerative changes.  The 
diagnosis was status-post herniated cervical disk, C5-6 with 
diskectomy and anterior fusion with no clinical evidence of 
residuals except the subjective one.

An April 1998 VA examination report reveals that there was 
moderate diffuse tenderness of the cervical spine, but no 
crepitus or paraspinal spasm.  There was no objective 
evidence of pain on motion.  There was also no clinical 
evidence of radiculopathy, weakened movement, excess 
fatigability, incoordination, or objective evidence of pain.  
When the Board remanded the case in March 1999, it requested 
a VA examination to determine the severity of the veteran's 
post-operative fusion C5-6 with arthritis and bilateral 
carpal tunnel syndrome, and whether the veteran had symptoms 
tantamount to those required for an increased (60 percent) 
rating under Diagnostic Code 5293.  This was required because 
the criteria for rating disc disease are, at least in part, 
based on loss of range of motion, and therefore require 
application of 38 C.F.R. §§ 4.40, 4.45 (2001).  VAOPGCPREC 
36-97 (Dec. 12, 1997).  

Based on the evidence of record since May 1990, including May 
1999, June 1999, and March 2002 VA examination reports as 
well as a June 2002 private MRI of the cervical spine, the 
Board finds that the evidence does not establish that the 
veteran's service-connected post-operative fusion C5-6 with 
arthritis and bilateral carpal tunnel syndrome results in 
attacks that are "pronounced" (i.e. persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief).  The May 1999 VA examination 
report shows that the veteran complained of constant neck 
pain.  Range of motion of the cervical spine revealed flexion 
of 30 degrees and extension of 20 degrees, at which point he 
complained of pain.  There was no crepitation.  It was noted 
that almost all of his symptoms were subjective.  The 
examiner could not palpate any spasms.  The impression was 
status-post diskectomy for a cervical ruptured disk.  A 
June 1999 VA neurological examination report shows that the 
veteran could turn his head without difficulty, but he 
reported pain.  He could move his neck vertically, both up 
and down, but there appeared to be mild to moderate 
limitation, again due to pain.  With posterior cervical 
palpation, there was a slight degree of pain roughly over the 
C7 area, but no masses were felt.  Sensory perception and 
vibratory stimulation were normal in all extremities.  The 
impression was status-post C5-C6 fusion.  There was no 
demonstration of intravertebral disc syndrome or cervical 
spine stenosis.  Mild limitation of cervical range of motion 
was noted.  The examiner also noted that the veteran's 
sensory symptoms in the upper extremities were compatible 
with carpal tunnel, but there was no neurophysiologic 
evidence based in the record to support a diagnosis of carpal 
tunnel.  

The most recent medical evidence also does not support a 
higher evaluation.  When examined by VA in March 2002, there 
was no pain or spasm in manipulation of the cervical spine 
and paravertebral muscles, no crepitation with movement of 
the neck, or evidence of muscle loss in either side of the 
neck.  The examiner opined that range of motion of the 
cervical spine was limited mainly due to pain, and that there 
was no change in range of motion after use.  There was also 
no evidence of incoordination or weakness.  A March 2002 VA 
neurological examination report shows that ankle jerks were 1 
at the right and 1 at the left.  Sensory examination revealed 
that the veteran felt vibratory stimuli in all extremities.  
There was no stocking glove sensory loss.  He felt the 
pinwheel sensation as dull in all extremities.  There was no 
dermatomal or nerve topographical distribution to the reduced 
sensory perception.  The impressions included status-post C5-
6 laminectomy with fusion.  The examiner also noted that a 
nerve conduction velocity (NCV) examination of both 
extremities was conducted in April 2002.  The impressions 
were normal NCV's except for mild right ulnar palsy vs. 
antalgic response, normal median nerve conductions, and no 
evidence of carpal tunnel.  Significantly, the examiner noted 
that there was no evidence to suggest ongoing cervical 
radiculopathy.

Although the findings noted above come from examination 
reports prepared in 1998, 1999, and 2002, the Board finds 
that records reflecting symptoms experienced by the veteran 
since May 1990 do not show that his neck disability caused 
greater impairment than was evident at these later 
examinations.  Given the complaints and findings made since 
May 1990, the Board finds that a higher rating is not 
warranted at any point since the veteran's separation from 
service.

The veteran has described his pain as chronic, but it does 
not appear to be "persistent" as contemplated by the 
pertinent criteria.  To warrant a 60 percent rating, the 
symptoms (recurring attacks of disc syndrome) must be so 
persistent as to result in only little intermittent relief.  
In short, even when taking into account the complaints of 
chronic pain, the veteran's symptoms do not equate to 
disability of the type contemplated by the criteria for a 60 
percent rating- persistent symptoms with only little 
intermittent relief.  This is especially so given that there 
has been little to no objective confirmation of his pain, see 
38 C.F.R. § 4.40 (pain must be evident), and because he has 
not experienced more than occasional recurring attacks.

As for neurologic symptoms affecting the upper extremities, 
the Board notes that the veteran has complained of numbness 
and tingling in the arms on flexion of the neck, such as was 
reported in a May 1994 electromyogram report.  However, 
distal latency values for the median nerves were only mildly 
prolonged for sensory and motor conduction bilaterally.  
Consequently, when considering alternate rating criteria, a 
rating higher than 40 percent may not be assigned.  
Diagnostic Code 8515.  In other words, even if his symptoms 
were viewed as tantamount to moderate incomplete paralysis, a 
higher rating would not be warranted.  Diagnostic Code 8515.  
The result is that, even on application of other potentially 
applicable rating criteria, such as Diagnostic Code 8515, a 
rating higher than 40 percent is not warranted.  This is so 
because the record does not disclose peripheral symptoms that 
are more than mildly disabling.  

While it might be argued that the Board's analysis should 
include consideration of whether separate ratings are 
warranted for limitation of motion and disc syndrome, or for 
disc syndrome and the effects on peripheral nerve function, 
it should be pointed out that these criteria overlap as to 
the manifestations to be evaluated; for example, limitation 
of motion of the neck, and functional loss due to pain are to 
be considered under both Code 5290 and Code 5293.  See 
VAOPGCPREC 36-97 (Dec. 12, 1997).  Additionally, peripheral 
nerve findings such as identified in Code 8515 are the very 
things contemplated by Diagnostic Code 5293 where it is 
specifically noted that attacks of disc syndrome can result 
in peripheral symptoms such as an absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc.  Therefore, as no separate and distinct manifestations 
under applicable criteria are shown, assignment of separate 
ratings for the various manifestations of the veteran's neck 
disability is precluded by the rule against pyramiding.  38 
C.F.R. § 4.14 (2001).  In other words, all manifestations are 
contemplated by Diagnostic Code 5293.  

The Board has also considered whether the veteran is entitled 
to compensation for other residual impairment such as a scar.  
At VA examinations since October 1991, examiners have noted 
that the veteran had a three-inch, well-healed left anterior 
cervical scar.  Significantly, the record on appeal is devoid 
of evidence that the veteran has scarring of the neck that is 
poorly nourished, ulcerated, tender and painful, or otherwise 
symptomatic in a manner beyond that contemplated by the 
symptoms considered in the rating under Diagnostic Code 5293.  
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (2001).  

Given the record as described above, the Board finds that 
there is no basis under any of the Diagnostic Codes discussed 
above for awarding an evaluation in excess of 40 percent at 
any time during the pendency of this claim.  Fenderson, 
supra.  The Board concludes that, for the reasons set out 
above, the preponderance of the evidence is against the claim 
for a higher evaluation.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
doctrine does not apply; therefore, the claim for a higher 
evaluation must be denied.  Gilbert v. Derwinski, 1 Vet. App 
49 (1990).

Low Back from May 19, 1990, to October 7, 1993

The veteran's degenerative arthritis of the lumbar spine was 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5295.  
Diagnostic Code 5295 provides criteria by which impairment of 
the low back resulting from lumbosacral strain may be 
evaluated.  A 20 percent rating is assignable when there is 
muscle spasm on extreme forward bending, loss of lateral 
spine motion in a standing position.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  When there is severe lumbosacral 
strain, with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion, a 40 percent rating is warranted.  Id.  

Under Diagnostic Code 5010, traumatic arthritis is evaluated 
as degenerative arthritis under Diagnostic Code 5003.  
Diagnostic Code 5003 provides that arthritis established by 
x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code for the specific 
joint or joints involved.  38 C.F.R. § 4.71a, Code 5003.  
According to 38 C.F.R. § 4.71a, Code 5292, a 20 percent 
rating is assignable for moderate limitation of motion of the 
lumbar spine.  Id.  A 40 percent rating requires severe 
limitation of motion.  Id.

Under Diagnostic Code 5293 (intervertebral disc syndrome), a 
40 percent rating is assigned for severe, recurring attacks 
with intermittent relief.  38 C.F.R. § 4.71a; Diagnostic Code 
5293.  A 60 percent rating is assigned for pronounced 
disability with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of the diseased disc, little intermittent 
relief.  Id.

Based on a review of the record, the Board finds that an 
increased evaluation from 20 to 40 percent, from May 19, 
1990, to October 7, 1993, is warranted under Diagnostic Code 
5292.  Although earlier VA examination reports do not reflect 
more than moderate limitation of motion, it is the later 
private physical therapy reports dated between August and 
October 1993 that reflect more severe debility.  

The record shows that when examined by VA in August 1990, the 
veteran had full range of lumbar motion.  There was no 
spasticity of the paravertebral muscles after exercise.  An 
October 1991 MRI of the lumbar spine showed no evidence of 
spinal canal stenosis or disc herniation.  A December 1991 VA 
examination report revealed that the veteran had full range 
of extension and lateral flexion to each side on forward 
flexion.  He was able to bring the tips of his fingers to 
within 8 inches of the floor.  X-rays revealed slight 
narrowing of the intervertebral disc space between L5 and S1.  
These findings reflect no more than moderate limitation of 
motion of the lumbar spine.  A March 1993 MRI of the lumbar 
spine was also normal.  

Private physical therapy treatment records dated in August 
1993, however, show that the veteran's range of motion was 
more characteristic of severe limitation of motion.  In 
August 1993, range of motion of the lumbar spine was such 
that forward flexion as well as extension was only 1/4 of the 
normal range and reproduced localized back pain.  Bilateral 
side flexion was half of the normal range and reproduced the 
same pain.  Right straight leg raising was 45 degrees causing 
low back pain and tightness in the posterior thigh and 
posterior leg.  Left straight leg raising reproduced low back 
pain also at 45 degrees.  These records also show that 
between August 9, 1993 and October 6, 1993, the veteran had 
physical therapy at least 26 times.  In view of the 
foregoing, and considering the veteran's complaints of pain, 
the Board finds that the veteran's symptoms suggest 
difficulties that more nearly approximate the criteria for an 
increased (40 percent) rating.  38 C.F.R. § 4.7a, Diagnostic 
Code 5292 (2001).  

The Board notes that the maximum schedular award is 40 
percent under Diagnostic Codes 5292 or 5295 which deals with 
limitation of motion and lumbosacral strain.  Hence, no 
greater benefit can flow to the veteran under either Code.  
As suggested above, separate ratings under Diagnostic Code 
5292, 5293, and 5295 are not assignable because each 
contemplates limitation of motion, among other things.  
38 C.F.R. § 4.14 (when manifestations of a single disability 
are ratable under several sets of criteria, separate ratings 
are not assignable).  

In this case, the record does not establish that the 
veteran's degenerative arthritis of the lumbar spine resulted 
in attacks of intervertebral disc syndrome that were 
"pronounced" (i.e. persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, little 
intermittent relief).  The Board also finds that there was no 
evidence that the veteran had symptoms, for the period from 
May 19, 1990, to October 7, 1993, that maybe characterized as 
more disabling than that caused by severe limitation of 
motion or by the criteria identified for a 60 percent rating 
under Code 5293.  

Moreover, although the veteran has described his pain as 
chronic, it does not appear to be "persistent" as 
contemplated by the pertinent criteria.  To warrant a 60 
percent rating, the symptoms (recurring attacks of disc 
syndrome) must be so persistent as to result in only little 
intermittent relief.  In short, even when taking into account 
the complaints of chronic pain, the veteran's symptoms do not 
equate to disability of the type contemplated by the criteria 
for a 60 percent rating-persistent symptoms with only little 
intermittent relief.  In short, there is no indication from 
the available records that the attacks of disc syndrome were 
such that the veteran did not experience even intermittent 
relief.  Diagnostic Code 5293.  

As to the consideration of other Diagnostic Codes relating to 
the spine, that provide for a rating in excess of 40 percent 
(Codes 5289, 5286, 5285), they require either the presence of 
ankylosis, or the residuals of a vertebra fracture, neither 
of which have been shown.  


Low Back from October 7, 1993

Turning to the issue of whether an evaluation higher than 40 
percent is warranted for degenerative arthritis of the lumbar 
spine with left L2-4 radiculopathy from October 7, 1993, the 
Board finds that the preponderance of the evidence is against 
the claim.  

As noted above, under Diagnostic Code 5293 (intervertebral 
disc syndrome), a 40 percent rating is assigned for severe, 
recurring attacks with intermittent relief.  38 C.F.R. 
§ 4.71a; Diagnostic Code 5293.  A 60 percent rating is 
assigned for pronounced disability with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of the diseased 
disc, little intermittent relief.  Id.

The Board notes that the maximum schedular award assignable 
under Diagnostic Code 5292 or 5295 is 40 percent; hence, no 
greater benefit can flow to the veteran under either Code.  
As already noted, separate ratings under Diagnostic Code 
5292, 5293, and 5295 are not assignable because each 
contemplates limitation of motion, among other things.  
38 C.F.R. § 4.14.  

The Board finds that the record does not establish that the 
veteran's service-connected degenerative arthritis of the 
lumbar spine with left L2-4 radiculopathy results in attacks 
of disc syndrome that are "pronounced" (i.e. persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief).  An 
August 1997 VA examination report reveals that the veteran 
had mild left L2-4 radiculopathy manifested by reduced reflex 
at the left patella with normal strength and dermatome 
sensation.  An April 1998 VA examination report shows that he 
had moderate diffuse tenderness, but no paraspinal spasm.  
There was no objective evidence of pain on motion.  There was 
also no clinical evidence of radiculopathy, weakened 
movement, excess fatigability, incoordination, or objective 
evidence of pain.  

When the Board remanded the case in March 1999, it requested 
a VA examination to determine the current severity of the 
veteran's degenerative arthritis of the lumbar spine with 
left L2-4 radiculopathy and whether the veteran had symptoms 
tantamount to those required for an increased (60 percent) 
rating under Diagnostic Code 5293.  This was required because 
the criteria for rating disc disease are, at least in part, 
based on loss of range of motion, and therefore required 
application of 38 C.F.R. §§ 4.40, 4.45 (1999).  VAOPGCPREC 
36-97 (Dec. 12, 1997).  

When examined by VA in May 1999, the veteran reported that 
the low back was not as bad as his neck.  It was noted that, 
since 1991, the veteran had worked as a federal prison guard.  
He supervised prisoners in a warehouse where they loaded 
palettes.  As far as the veteran's lumbosacral spine was 
concerned, he indicated that this might be just a little bit 
of arthritis and a chronic sprain.  On examination, the 
veteran reported pain as soon as he flexed at about 10 
degrees.  He could flex to 60 degrees, complaining of pain.  
Lateral rotation was 25 to 30 degrees in each direction.  
Chronic lumbosacral sprain was diagnosed.  When examined by 
VA in June 1999, according to the examiner, there was no 
evidence of lumbar intervertebral disc syndrome or lumbar 
spinal stenosis, based on history, physical examination 
findings, or radiographic studies.  The veteran's range of 
motion was as follows:  when bending over, he could touch 
approximately at the ankle level, but no farther due to 
exacerbation of pain only.  Mild limitation of motion was 
noted.  

The most recent medical evidence also does not support a 
higher evaluation.  When examined by VA in March 2002, the 
veteran had no muscle spasm in the paravertebral muscles of 
the lumbar spine.  Manipulation of the muscles was painful in 
the low back.  Range of motion of the lumbar spine was 
limited due to pain, and became more limited after use due to 
pain and weakness.  No evidence of incoordination was noted.  
X-rays of the lumbar spine revealed mild degenerative 
changes, and a CT scan revealed degenerative and disc bulging 
in the lumbar spine at L3 to L5.  The diagnoses included 
degenerative arthritis of the lumbar spine with bulging disc, 
L3 to L5 with no clinical evidence of radiculopathy.  A March 
2002 VA neurological examination report reveals, 
significantly, that there was no examination evidence to 
suggest ongoing lumbar radiculopathy.  Moreover, a June 2002 
private MRI of the lumbar spine revealed degenerative changes 
with bulging of the annuli from L2 to L4, with herniated disc 
along the midline, mild, at L5-S1.

Although the veteran has described his pain as chronic, it 
does not appear to be "persistent" as contemplated by the 
pertinent criteria.  To warrant a 60 percent rating, the 
symptoms (recurring attacks of disc syndrome) must be so 
persistent as to result in only little intermittent relief.  
In short, even when taking into account the complaints of 
chronic pain, the veteran's symptoms do not equate to 
disability of the type contemplated by the criteria for a 60 
percent rating-persistent symptoms with only little 
intermittent relief.  In short, there is no indication from 
the available records that the attacks of disc syndrome are 
such that the veteran does not experience even intermittent 
relief.  Diagnostic Code 5293.  

The Board, in reaching the conclusions above, has considered 
the veteran's arguments as set forth in his written 
statements to the RO.  While a lay witness can testify as to 
the visible symptoms or manifestations of a disease or 
disability, his or her belief as to its current severity 
under the rating criteria is not probative evidence because 
only someone qualified by knowledge, training, expertise, 
skill, or education, which the veteran is not shown to 
possess, may provide evidence requiring medical knowledge.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

Extraschedular Considerations

The RO has alluded to the question of whether the veteran was 
entitled to ratings for his neck and low back on account of 
considerations outside the schedular rating criteria.  The 
Board, however, finds that the evidence does not tend to show 
that either service-connected disability presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards, so as to warrant the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) (2001); 
see Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  The 
current evidence of record does not demonstrate that either 
the neck or low back disability resulted in frequent periods 
of hospitalization or in marked interference with employment.  
38 C.F.R. § 3.321.  It bears emphasis that the schedular 
rating criteria are designed to take problems such as 
experienced by the veteran into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1 
(2001).  In the veteran's case, there is no indication that 
either neck or low back problems are so unusually 
debilitating as to warrant a referral of his case for an 
extraschedular evaluation under § 3.321(b).  Therefore, given 
the lack of evidence showing unusual disability not 
contemplated by the rating schedule, the Board concludes that 
a remand to the RO for referral of the issues to the VA 
Central Office for consideration of an extraschedular 
evaluation is not warranted.

Veterans Claims Assistance Act of 2000 

In deciding this case, the Board has considered that the 
standard for processing claims for VA benefits was changed 
effective November 9, 2000, with the signing into law of the 
Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
106-475.  (Codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)).  The VCAA 
removed the requirement for a claimant to submit a well-
grounded claim.  The VCAA also clarified VA's duty to assist 
claimants in the development of their claims.  

The Board notes that the Floyd D. Spence National Defense 
Authorization Act for Fiscal Year 2001, Pub. L. No. 106-398, 
114 Stat. 1654, app § 1611 (Oct. 30, 2000) (NDAA § 1611), 
originally amended 38 U.S.C. § 5107 to clarify the 
Secretary's duty to assist claimants in the development of 
claims for benefits under title 38, United States Code.  
Congress then enacted the Veteran's Benefits and Health Care 
Improvement Act of 2000, Pub. L. No. 106-419, 114 Stat. 1822 
(Nov. 1, 2000) (VBHCIA).  Section 104(c)(2) of the VBHCIA 
noted the passage of the NDAA and § 1611 and declared that if 
the VCAA was enacted after the NDAA, then § 1611 would be 
deemed for all purposes to not have taken effect.

As reflected above, the VCAA was enacted after the NDAA.  In 
keeping with section 104(c)(2) of the VBHCIA, § 1611 no 
longer was in effect as of November 9, 2000.  Moreover, under 
operation of the VBHCIA, § 1611 is deemed to have never been 
effect.

The VA General Counsel issued a precedent opinion in November 
2000 to address the issue of the effective date of the duty-
to-assist provisions of the VCAA.  VAOPGCPREC 11-2000.  The 
General Counsel noted that Congress clearly expressed its 
intention that the effective date provision of section 7(a) 
of the VCAA, regarding the amendment to 38 U.S.C. § 5107 
contained in section 4 of the VCAA, applied to all claims 
pending at the time of the passage of the VCAA, or 
November 9, 2000.  The General Counsel went on to conclude 
that Congress did not clearly express an intent as to the 
whether the duty-to-assist provisions were to be applied 
retroactively.  Ultimately, it was concluded that all of the 
provisions of the VCAA applied to claims filed on or after 
November 9, 2000, as well as to claims filed before then but 
not finally decided as of that date.

The Court addressed the issue of retroactivity of the duty-
to-assist provisions of the VCAA in Holliday v. Gober, 14 
Vet. App. 197 (2000).  In a per curiam order the court noted 
the legislative history and action in regard to NDAA § 1611 
and the VBHCIA's seeming nullification of that provision upon 
enactment of the VCAA.  The parties in Holliday were ordered 
to submit additional briefing on a number of issues, to 
include the retroactivity of the duty-to-assist provisions of 
the VCAA.

In a subsequent decision, Holliday v. Principi, 14 Vet. App. 
280 (2001), the Court held that § 1611 of the NDAA was to be 
treated for all purposes as not ever having taken effect.  
Id. at 284.  The Court went on to hold that the amendments to 
38 U.S.C.A. § 5107 were applicable to any claim filed before 
the date of the enactment of the VCAA but not yet final as of 
that date.  Id., citing Luyster v. Gober, 14 Vet. App. 186 
(2000) (per curiam order).  In regard to the duty-to-assist 
provisions enacted under the VCAA, the court held that all 
provisions of the VCAA were potentially applicable to claims 
pending on the date of the enactment of the VCAA.  Id. at 
286.  The Court then vacated the prior Board decision and 
remanded the case for consideration of the VCAA by VA in the 
first instance.

VA has also issued final regulations to implement the 
statutory changes.  See Duty to Assist, 66 Fed. Reg. 45,620-
32. (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), not 
applicable in this case, the changes "merely implement the 
VCAA and do not provide any rights other than those provided 
by the VCAA."  See 66 Fed. Reg. at 45,629.

In a more recent decision, the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) held that the duty-to-
assist provisions of the VCAA are not retroactive.  See 
Dyment v. Principi, 287 F. 3d 1377 (2002).  The Federal 
Circuit found that the effective date provision in section 
7(a) of the VCAA applied solely to the amendment of 38 U.S.C. 
§ 5107, as cited in section 4 of the VCAA.  Further, in a 
case decided May 20, 2002, a separate panel of the Federal 
Circuit concurred with the holding in Dyment that the duty-
to-assist provisions of the VCAA are not retroactive.  See 
Bernklau v. Principi, No. 00-7122, (Fed. Cir., May 20, 2002).  
The Federal Circuit categorically stated that the duty-to-
assist provisions of section 3(a) of the VCAA were not 
retroactive.

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that where the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the appellant applies unless 
Congress provided otherwise or permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary did so.  
In this case, the Federal Circuit has held that the duty-to-
assist provisions contained in section 3(a) of the VCAA are 
not applicable retroactively.  

The amended version of 38 U.S.C.A. § 5107 is as follows:

(a) CLAIMANT RESPONSIBILITY.-Except as 
otherwise provided by law, a claimant has 
the responsibility to present and support 
a claim for benefits under laws 
administered by the Secretary.

(b) BENEFIT OF THE DOUBT.-The Secretary 
shall consider all information and lay 
and medical evidence of record in a case 
before the Secretary with respect to 
benefits under laws administered by the 
Secretary.  When there is an approximate 
balance of positive and negative evidence 
regarding any issue material to the 
determination of a matter, the Secretary 
shall give the benefit of the doubt to 
the claimant.

38 U.S.C.A. § 5107(a), (b) (West Supp. 2002).

The change in 38 U.S.C.A. § 5107(a) eliminated the 
requirement to submit a well-grounded claim.  The change also 
removed the obligation, from this subsection, to assist a 
veteran in developing the facts pertinent to his claim.

In spite of the elimination of the requirement to assist the 
veteran from 38 U.S.C.A. § 5107(a), VA has assisted the 
veteran in the present case.  From the outset, the veteran 
was informed of the basis on which the RO decided each claim.  
The RO issued a statement of the case in August 1991 and 
October 1993, and numerous supplemental statements of the 
case that informed him of the applicable law and regulations.  
Moreover, the veteran has been afforded numerous VA 
examinations.  There is no indication that additional records 
exist that might have provided a basis for showing that 
higher evaluations should be awarded.  Consequently, the 
Board finds that further development of this case to comply 
with the VCAA is not required. 


ORDER

An evaluation higher than 40 percent for post-operative 
fusion C5-6 with arthritis and bilateral carpal tunnel 
syndrome from May 19, 1990, is denied.

A 40 percent evaluation for degenerative arthritis of the 
lumbar spine from May 19, 1990, to October 7, 1993, is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.

An evaluation higher than 40 percent for degenerative 
arthritis of the lumbar spine with left L2-4 radiculopathy 
from October 7, 1993, is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

